                                          Case 4:20-cv-00913-PJH Document 38 Filed 04/22/21 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                             NORTHERN DISTRICT OF CALIFORNIA

                                  6
                                         HEAT AND FROST INSULATORS OF
                                  7      NORTHERN CALIFORNIA LOCAL                    Case No. 20-cv-00913-PJH
                                         UNION NO. 16 HEALTH AND
                                  8      WELFARE TRUST FUND, et al.,                  ORDER ADOPTING MAGISTRATE
                                                                                      JUDGE’S REPORT AND
                                  9                   Plaintiffs,                     RECOMMENDATION
                                  10            v.                                    Re: Dkt. Nos. 24, 35

                                  11     TRI-COUNTY INSULATION
                                         COMPANY, INC,
                                  12
Northern District of California
 United States District Court




                                                      Defendant.
                                  13

                                  14         The court has reviewed Magistrate Judge Jacqueline Scott Corley’s Report and

                                  15   Recommendation Re: Motion for Default Judgment. Dkt. 35. Plaintiffs timely served the

                                  16   report and recommendation on defendant (Dkt. 36), and defendant failed to file any

                                  17   objection to the report. The court finds the report correct, well-reasoned, and thorough,

                                  18   and adopts it in every respect. Accordingly, the motion is GRANTED.

                                  19         IT IS SO ORDERED.

                                  20   Dated: April 22, 2021

                                  21                                               /s/ Phyllis J. Hamilton
                                                                                   PHYLLIS J. HAMILTON
                                  22                                               United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
